          Case 1:11-cr-00205-AKH Document 37 Filed 10/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                               11 Cr. 205 (AKH)
       -against-

                                                               NOTICE OF APPEARANCE
CLIVER ANTONIO ALCALA CORDONES,

                               Defendant.


To the Clerk of this Court and all parties of record:

               Please enter my appearance as counsel of record, with César de Castro, Esq., for

defendant Cliver Antonio Alcala Cordones in the above-captioned matter. I certify that I am

admitted to practice in this Court.



Dated: New York, New York
       October 21, 2020



 ____________________________
 Valerie A. Gotlib

 GOTLIB LAW, PLLC
 225 Broadway, Suite 2815
 New York, New York 10007
 (917) 536-8171 (phone)
 valerie@gotliblaw.com

 Attorney for Cliver Antonio Alcala Cordones
